COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00400-CV


Estate of David Richard Tacke,         §    From County Court at Law
Deceased
                                       §    of Hood County (P06982)

                                       §    April 2, 2015

                                       §    Opinion by Justice Gardner



                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By __/s/ Anne Gardner_________________
                                      Justice Anne Gardner